Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130251036) (hereinafter Lee) in view of Lee et al. (US 20130039421) (hereinafter Lee 2).

Regarding claims 1 and 11, Lee teaches a method and apparatus for decoding a video signal, the method and apparatus comprising: 
An intra prediction unit:
generating a first prediction block according to a prediction mode of a 5current block (e.g. Fig. 3 and pars. 66-67: depicting and describing that the system generates a prediction value according to a determined prediction direction);
generating a second prediction block (e.g. Fig. 3 and par. 69: depicting and describing that the system generates a second prediction value);  10and 
generating a final prediction block by applying a weight to the first prediction block and the second prediction block (e.g. Fig. 3, and par. 71: depicting and describing that the system generates a final prediction block by applying a weighted sum of the first prediction block and the second prediction block); and 
a reconstruction unit reconstructing the video signal by using the final prediction block (e.g. Fig. 2, pars. 53 – 64: depicting and describing that the final prediction block is used to reconstruct the video signal).
Lee does not explicitly teach:
checking the prediction mode of a neighboring block adjacent to the current block; and
wherein the second prediction block is generated based on the prediction mode of the neighboring block.
Lee 2, however, teaches a method and apparatus for decoding a video signal:
checking the prediction mode of a neighboring block adjacent to the current block (e.g. par. 61: describing the system checks the most probable mode of a neighboring block, wherein checking the most probable mode is the equivalent of checking the prediction mode); and
wherein the second prediction block is generated based on the prediction mode of the neighboring block (e.g. par. 61: describing that the system generates a prediction based on mode information of neighboring blocks).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order to check the prediction mode of a neighboring block and generate a prediction block based on the prediction mode of the neighboring block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Turning to claim 2, Lee and Lee 2 teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein the checking further includes 15checking whether an upper neighboring block adjacent to an upper boundary of the current block and/or a left neighboring block adjacent to a left boundary is present, and checking whether the upper neighboring block and/or the left neighboring block is available 
Lee 2, however, teaches a method for decoding a video signal:
wherein the checking further includes 15checking whether an upper neighboring block adjacent to an upper boundary of the current block and/or a left neighboring block adjacent to a left boundary is present, and checking whether the upper neighboring block and/or the left neighboring block is available (e.g. par. 61: describing that the system checks an upper neighboring block [block A] and/or a left neighboring block [block B]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order to check whether an upper neighboring block adjacent to an upper boundary of the current block and/or a left neighboring block adjacent to a left boundary is present, and checking whether the upper neighboring block and/or the left neighboring block is available. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Regarding claim 3, Lee and Lee 2 teach all of the limitations of claims 1 and 2, as discussed above. Lee does not explicitly teach:
wherein whether the upper neighboring block and/or the left neighboring block is available is determined the prediction mode of the upper neighboring block and/or the left neighboring block is the same as the prediction mode of the current block.
Lee 2, however, teaches a method for decoding a video signal:
wherein whether the upper neighboring block and/or the left neighboring block is available is determined the prediction mode of the upper neighboring block and/or the left neighboring block is the same as the prediction mode of the current block (e.g. par. 61: describing that when an upper neighboring block [block A] and/or a left neighboring block [block B] is present, the prediction mode of the upper neighboring block and/or the left neighboring block is the same as the prediction mode of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order to determine whether the upper neighboring block and/or the left neighboring block is available is determined the prediction mode of the upper neighboring block and/or the left neighboring block is the same as the prediction mode of the current block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Turning to claims 4 and 13, Lee and Lee 2 teach all of the limitations of claims 1 and 11, respectively, as discussed above. Lee does not explicitly teach:
wherein when a plurality of neighboring blocks is present, the prediction mode of the neighboring block is set as one representative mode according to a specific criterion.
Lee 2, however, teaches a method and apparatus for decoding a video signal:
wherein when a plurality of neighboring blocks is present, the prediction mode of the neighboring block is set as one representative mode according to a specific criterion (e.g. par. 61: describing that the prediction mode is set based on the prediction modes of neighboring blocks using a most probable prediction mode, wherein using a most probable prediction mode is the equivalent of the specific criterion).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for when a plurality of neighboring blocks is present, the prediction mode of the neighboring block is set as one representative mode according to a specific criterion. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Regarding claim 5, Lee and Lee 2 teaches all of the limitations of claims 1 and 4, as discussed above. Lee does not explicitly teach:
wherein the specific criterion is determined based on at least one of a position of the neighboring block, a most probable prediction mode, an intermediate prediction mode, or a block size.
Lee 2, however, teaches a method for decoding a video signal:
wherein the specific criterion is determined based on at least one of a position of the neighboring block, a most probable prediction mode, an intermediate prediction mode, or a block size (e.g. par. 61: describing that the prediction mode is set based on the prediction modes of neighboring blocks using a most probable prediction mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for the specific criterion is determined based on at least one of a position of the neighboring block, a most probable prediction mode, an intermediate prediction mode, or a block size. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Turning to claim 6, Lee and Lee 2 teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein in the generating of the second pred10iction block, when a reference sample is not available, the second prediction block is generated by using the reference sample at another position.
Lee 2, however, teaches a method for decoding a video signal:
wherein in the generating of the second pred10iction block, when a reference sample is not available, the second prediction block is generated by using the reference sample at another position (e.g. par. 61: describing that when a reference block is not available, the system derives a prediction mode when the mode of a neighboring block is not available).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order generate the second prediction block using a reference sample at another position when a reference sample is not available. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Regarding claims 8 and 14, Lee and Lee 2 teach all of the limitations of claims 1 and 11, respectively, as discussed above. Lee does not explicitly teach:
wherein the weight is determined based on a similarity between the prediction mode of the current block and the prediction mode of the neighboring.
Lee 2, however, teaches a method and apparatus for decoding a video signal:
wherein the weight is determined based on a similarity between the prediction mode of the current block and the prediction mode of the neighboring block (e.g. par. 62: describing that the system determines whether to filter reference values based on a similarity of the reference value with neighboring values, wherein determining whether to filter a reference value based on a similarity is the equivalent of determining the weight of a prediction value based on a similarity value).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for the weight to be determined based on a similarity between the prediction mode of the current block and the prediction mode of the neighboring block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Turning to claim 9, Lee and Lee 2 teach all of the limitations of claims 1 and 8, as discussed above. Lee does not explicitly teach:
wherein when the similarity between the prediction mode of the current block and the prediction mode of the neighboring block is equal to or more than a specific value, the weight of the current block is set to be higher than the neighboring block, and wherein when the similarity between the prediction mode of the curre58nt block and the prediction mode of the neighboring block is less than the specific value, the weight of the neighboring block is configured to be higher than the current block.
Lee 2, however, teaches a method for decoding a video signal:
wherein when the similarity between the prediction mode of the current block and the prediction mode of the neighboring block is equal to or more than a specific value, the weight of the current block is set to be higher than the neighboring block, and wherein when the similarity between the prediction mode of the curre58nt block and the prediction mode of the neighboring block is less than the specific value, the weight of the neighboring block is configured to be higher than the current block (e.g. pars. 62 - 63: describing that the system determines whether to filter reference values based on a similarity of the reference value with neighboring values, the similarity determined by finding a difference between the reference pixel value and neighboring reference pixel values then comparing the difference to a threshold, the filtering based on the difference comparison to the threshold value, wherein filtering is the equivalent of applying a weight, and wherein determining whether to filter a reference pixel value based on a difference between the reference pixel value and neighboring reference pixel values in comparison to a threshold reasonably suggests setting a weight based on a similarity value in comparison to a threshold).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for when the similarity between the prediction mode of the current block and the prediction mode of the neighboring block is equal to or more than a specific value, the weight of the current block is set to be higher than the neighboring block, and wherein when the similarity between the prediction mode of the curre58nt block and the prediction mode of the neighboring block is less than the specific value, the weight of the neighboring block is configured to be higher than the current block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Regarding claim 10 and 15, Lee and Lee 2 teach all of the limitations of claims 1 and 11, respectively, as discussed above. Lee does not explicitly teach:
extracting a boundary filtering flag representing whether boundary filtering is performed at a specific level, wherein the checking is performed when the boundary filtering is performed at the specific level according to the boundary filtering flag.
Lee 2, however, teaches a method and apparatus for decoding a video signal further comprising:
extracting a boundary filtering flag representing whether boundary filtering is performed at a specific level, wherein the checking is performed when the boundary filtering is performed at the specific level according to the boundary filtering flag (e.g. par. 64: describing that the system indicates whether filtering is allowed based on block size and prediction mode, wherein indicating whether filtering is allowed reasonably suggests extracting a boundary filtering flag representing whether boundary filtering is performed at a specific level).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order to extract a boundary filtering flag representing whether boundary filtering is performed at a specific level, wherein the checking is performed when the boundary filtering is performed at the specific level according to the boundary filtering flag. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Turning to claim 12, Lee and Lee 2 teach all of the limitations of claim 11, as discussed above. Lee does not explicitly teach:
wherein when the prediction mode of the neighboring block is the same as the prediction mode of the current block, the second prediction block is generated based on the prediction mode of the neighboring block.
Lee 2, however, teaches an apparatus for decoding a video signal:
wherein when the prediction mode of the neighboring block is the same as the prediction mode of the current block, the second prediction block is generated based on the prediction mode of the neighboring block (Lee 2, e.g. par. 61: describing that when an upper neighboring block [block A] and/or a left neighboring block [block B] has the same prediction mode of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for when the prediction mode of the neighboring block is the same as the prediction mode of the current block, the second prediction block is generated based on the prediction mode of the neighboring block. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance (Lee 2, e.g. par. 21: describing the desire to improve coding performance).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130251036) (hereinafter Lee) in view of Lee et al. (US 20130039421) (hereinafter Lee 2) as applied to claim 1 above, and further in view of Hermansson et al. (US 20190037213) (hereinafter Hermansson).

Regarding claim 7, Lee and Lee 2 teach all of the limitations teach all of the limitations of claim 1, as discussed above. Lee does not explicitly teach:
wherein the weight applied to the second prediction block has a larger weight value as being closer to a boundary of a b15lock.
Hermansson, however, teaches a method for decoding a video signal:
wherein the weight applied to the second prediction block has a larger weight value as being closer to a boundary of a b15lock (e.g. par. 46: describing that the weight applied is larger as the prediction block is closer to a boundary of the current block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Lee by adding the teachings of Lee 2 in order for the weight applied to the second prediction block has a larger weight value as being closer to a boundary of a b15lock. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding performance by reducing artificial edges at group boundaries (Hermansson, e.g. par. 15: describing the desire to reduce artificial edges at group boundaries).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487      

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487